 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth Electric Company, Plant No. 10, Gray, Tennes-see and Communications Workers of America. Case10 CA 13000January 25, 1979DECISION AND ORDERBY( CHAIRMAN FANNING AND MEMBERS J NKINSAND PI-NI.LoUpon a charge filed on August 11, 1977, by Com-munications Workers of America, herein called theUnion, and duly served on North Electric Company,Plant No. 10, Gray. Tennessee. herein called Respon-dent, the General Counsel of the National Labor Re-lations Board. by the Regional Director for Region10, issued a complaint and notice of hearing on Au-gust 18, 1977, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 1, 1977. fol-lowing a Board election in Case 10 RC 10126. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about April 18. 1977, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, and to fur-nish it information necessary for the purpose of col-lective bargaining, although the Union has requestedand is requesting it to do so. On August 25, 1977.Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint, submitting affirmative defenses, andrequesting that the complaint be dismissed. Respon-dent admits all of the factual allegations of the com-plaint, including its refusal to recognize and bargainwith the Union, and to furnish it information neces-sary for the purpose of collective bargaining. Re-spondent denies that the Union is the representativeIo ()fficial notice I[ tken of the ecord i the t eprserltaon pr..cccdig.(aec 10 R(' 101126. Ihr tIerm "recold " IS defineld im Sec 1()21t.n and11112 69(g) of the Boalrd's Rules aind RCeulalitr.n, Series 8. as allineirded See1.I( lr ,,i\ i cnm. In. 1l6NI RB93 11967). enrd 3881 2d683 (4th(lr19)h): (/idn 14' Bcvri.u (m. 167 N RBH ISI 119671 enifd 415 I 2d 2(15t1h ('Ir 1949). Inltrltpl ( 2 / .ni[/. 219 Spp 573 () ( V. 196' :I /i't! (Hr-p. 164 NI RB 378 1967,. crud 37 I 2 91 7th ('it 196f) Se,9d) if the NI RA .as .lamended240 NL.RB No. 32of the employees described in the complaint and itdenies that it violated Section 8(a)(5) and ( 1) of theAct.On September 12, 1977, counsei for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached, submit-ting. in effect, that Respondent is attempting to reliti-gate issues which it raised or could have raised in theunderlying representation proceeding. Thereafter,Respondent filed a response to the Motion for Sum-mary Judgment, renewing and incorporating by ref-erence its answer to the complaint. Subsequently, onSeptember 28, 1977, the Board issued an order trans-ferring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice ToShow Cause, renewing and incorporating by refer-ence its previous answer to the complaint and its pre-vious response to the Motion for Summary Judge-ment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, Respondent's answer admitsall of the factual allegations of the complaint, includ-ing its refusal to recognize and bargain with theUnion which has been certified as the collective-bar-gaining representative of the employees described inthe complaint. and to furnish the Union informationnecessary for the purpose of collective bargaining. Inits answer to the complaint, and in its responses tothe Motion for Summary Judgment and Notice ToShow Cause, Respondent attacks the Board's rulingsin the representation proceeding.2As an affirmativedefense in its answer, Respondent contends that itsobjections to the second election held on October 6and 7, 1976, should have been sustained either asunlawful misrepresentations under Hollywood Ce-ramlics (Compan,. Inc., 140 NLRB 221 (1962), whichwas operative at the time of the second election, or asdeceptive campaign practices under the Board's deci-sion in Shopping Ktart Food MIarket, 228 NLRB 1311il al leciol held oni (tiohber and 11 , 1974 the nion lost bh 1.441t, 72 lcs arid fried lltieln l obhectl ns to cnduct affecting he result,.s heBoald r. l ts D[)eclon. ()rder., and [)lrectlin i)f Secnd lection reported 1225 N RB I 114 1976). set he elccl-n aside. Pursuant to that [)ecisiin, asecold lctlinn u.as conducted Ihe tall\ as h682 ifr. nd 679 againsl the'ctrilolclr there ere 2 ch;dllenged hallIt,. an nslfflcent numbher to affectthile rtllt, NORTH ELECTRIC COMPANY221(1977), which overruled Hollywood Ceramics.3low-ever, in General Knit of Californiia, Inc., 239 NLRBNo. 101 (1978), the Board reversed the Shopping Karldecision and stated that it was returning "to the stan-dard of review for alleged misrepresentations mostcogently articulated in Hollwood (Ceramics Company.Inc." Accordingly, we conclude that Respondent'smisrepresentation objection was properly overruledunder those standards in the underlying representa-tion proceeding.4It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by Respondent in this proceeding.except as to its alleged affirmative defense with re-spect to Shopping Kart, supra. which we have foundto be without merit, were or could have been litigatedin the prior representation proceeding, and Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly.grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(CrI TH[ BUSINESS OF- RSPONDENTRespondent is, and has been at all times materialherein, an Ohio corporation. with an office and placeof business located at Gray, Tennessee, where it isThe Board. n its Supplemental )ecrlsin and ('ertlifca3in of Represen-tative. issued on April 1. 1977. adopted the Regional Director', findings, an drecommendatlons and erruled Respondenl's hbjections to the eletion(Not reported in nolumes of Board decslotli. ) In Ihe SupplementarlI )eci-sion. Member Penello relied on his rationale In his dissenting opnon ,, InEreno I.e.i, 217 NI.R 239 ( 1975). and !leda,/i4 ncd/iirrl Scrn, 'r. Irl .212NLRB 582 1974). and former Memiber Walther rehlied on .ans sie, of heapplicahili of Illl,/in,rd (eralmi-i in fnding Ihat the alleged rnlrereprec-tamtions did nt warrant setting aside the electilon ior directing a hearing. InShorppng Kuart. the Bard abah.ndioned ts ll/,ii n m ( rinltn rule anid heldIhat an eleclln would be set aide here a part? hasl engaged in deptaiecampaign praciices such a, Imnprroper isolinmg the Board .anid its pro-cesses or he use of foreed dcunients which render itecra unable i r.oig-nize the propaganda for what it isAs indicated In n .r1qriu. Member Penello did nlt rel; v 11 ndIrll JIir,(eramwr s in the representatiol proceedinig and dores n d so r1lno See hsdissenting orpinin i (nerrtl Anti. luraSee Prhurrh Phnc (;lrr ( , x \ I R B 313 I S 146. 162 (I I41:Rules and Regulahllonrs oI the Boardl Sets 12 t7(ri and 10)2 t9(cengaged in the manufacture of telephone switchingequipment. Respondent. during the past 12 months.which period is representative of all times materialherein, sold and shipped finished products valued inexcess of $50,000 directly to customers located out-side the State of Tennessee.We find, on the basis of the foregoing. that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II HE I.ABOR OR(;ANIZATO IN '()O '\ E)Communications Workers of America is a labororganization within the meaning of Section 2(5) ofthe Act.I11 Itl L N1 AIR ABOR PRA,( IESA. The Representation Proceeding,I. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All hourly paid production and maintenanceemployees. warehousing and shipping employ-ees of the Respondent's Plant #10, Gray. Ten-nessee. operations, but excluding all office cleri-cal employees, professional employees, guardsand supervisors as defined in the Act.2. The certificationOn October 6 and 7, 1976, a majority of the em-ployees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of the Re-gional Director for Region 10, designated the Unionas their representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative of theemployees in said unit on April i, 1977. and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent s ReftusalCommencing on or about April 4. 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-plo ees in the above-described unit, and to furnish itNORTH ELECTRIC COMPANY 22!.. ... .. . 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith information necessary for the purpose of collec-tive bargaining. Commencing on or about April 18.1977, and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceApril 18, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. i. lF FCI 01 i ti Ni AIR ABOR PRA( I I('S T'ON(1OMMi R(IThe activities of Respondent, set forth in sectionIll, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.and to provide the Union, on request, informationnecessary for collective bargaining.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poulrr)v Compatn. Inc. 136NLRB 785 (1962); ('ommerce Company d/i, a LamarHotel, 140 NLRB 226. 229 (1962). enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817: BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(CLUSIONS Of LAW1. North Electric Company, Plant No. 10. Gray,Tennessee, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Communications Workers of America is a labororganization within the meaning of Section 2(5) ofthe Act.3. All hourly paid production and maintenanceemployees, warehousing and shipping employees ofRespondent's Plant #10. Gray, Tennesse, opera-tions, but excluding all office clerical employees, pro-fessional employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act.4. Since April 1, 1977, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 18, 1977, and atall times thereafter, to bargain collectively with theabove-named organization as the exclusive bargain-ing representative of all the employees of Respon-dent in the appropriate unit, and to provide it withinformation necessary for the purpose of collectivebargaining, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.North Electric Company, Plant No. 10, Gray. Ten-nessee. its officers, agents. successors. and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms and con-ditions of employment with Communications Work-ers of America as the exclusive bargaining represen- NORTH ELECTRIC COMPANY223tative of its employees in the following appropriateunit:All hourly paid production and maintenanceemployees, warehousing and shipping employ-ees of the Respondent's Plant 10. Gray. Ten-nessee, operations, but excluding all office cleri-cal employees, professional employees, guardsand supervisors as defined in the Act.(b) Refusing to provide the above-named Union.upon request, information necessary for the purposeof collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement, and provide the Union, upon re-quest, information necessary for the purpose of col-lective bargaining.(b) Post at its Gray, Tennessee, facility, copies ofthe attached notice marked "Appendix." 6 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 10, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.6 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board/'(c) Notify the Regional Director for Region 10. inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.APPENDIXNo ICE(r To EPI O)I E SPOSTFD BY ORDER OF 1IHENAIIONAI. LABOR REI.ATIONS BOARD)An Agency of the United States GovernmentWE WILt. NOi refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Com-munications Workers of America as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT refuse to provide the Union.upon request, information necessary for the pur-pose of collective bargaining.WE WiLt. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement and provide the Union, upon request,information necessary for the purpose of collec-tive bargaining. The bargaining unit is:All hourly paid production and mainte-nance employees, warehousing and shippingemployees of the Respondent's Plant #10,Gray. Tennessee, operations, but excluding alloffice clerical employees. professional em-ployees, guards and supervisors as defined inthe Act.NORTH ELLCTRIC COMPANY, PANT No 10GRAY, TENNESSEENORTH ELECTRIC COMPANY 223...